     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 1 of 8


 1    BARRETT S. LITT, SBN 45527
      blitt@mbllegal.com
 2    LINDSAY BATTLES, SBN 262862
 3
      lbattles@mbllegal.com
      McLANE, BEDNARSKI & LITT, LLP
 4    975 East Green Street
      Pasadena, California 91106
 5    Tel: (626) 844-7660
      Fax: (626) 844-7670
 6
 7 SALOMON ZAVALA, SBN 243424
   szavala@zavalalawgroup.com                        DO KIM, SBN 231038
 8 ZAVALA LAW GROUP, P.C.                            dkim@dokimlaw.com
   1055 W. 7th Street, 33rd Floor                    LAW OFFICE OF DO KIM
 9 Los Angeles, California 90017                     APLC
10
   Tel: (213) 413-0144                               3435 Wilshire Blvd., Suite 2700
   Fax: (323) 210-7385                               Los Angeles, California 90010
11                                                   Tel: (213) 251-5440
   Attorneys for Plaintiff                           Fax: (213) 232-4919
12 VICENTE BENAVIDES FIGUEROA
13
                        UNITED STATES DISTRICT COURT
14                     EASTERN DISTRICT OF CALIFORNIA
15
16
     VICENTE BENAVIDES                   Case No. 1:19-cv-00558-DAD-JLT
     FIGUEROA,
17                                       Discovery Matter

18                 Plaintiff,            Hon. Judge Jennifer L. Thurston
19               vs.                     [PROPOSED] STIPULATED
                                         PROTECTIVE ORDER
20                                       (Doc. 47)
     KERN COUNTY; CITY OF
21   DELANO; ROBERT CARBONE;
22   GREGG BRESSON; RAY LOPEZ;
     ALFONSO VALDEZ; ESTATE OF
23   JEFFREY NACUA; SARAH
24
     GARCIA NACUA; DR. JAMES
     DIBDIN; AND DOES 1–10,
25   INCLUSIVE,
26
                    Defendants.
27

28

                       [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 2 of 8


 1         Plaintiff VICENTE BENAVIDES FIGUEROA and Defendants, KERN
 2 COUNTY; CITY OF DELANO; ROBERT CARBONE; GREGG BRESSON;
 3 RAY LOPEZ; ALFONSO VALDEZ; ESTATE OF JEFFREY NACUA; SARAH
 4 GARCIA NACUA; and DR. JAMES DIBDIN (“the Parties”) hereby enter a
 5 stipulated protective order to facilitate disclosure of confidential discovery
 6 materials in this case.
 7         The Parties in good faith believe that certain documents relevant to the
 8 above-captioned case qualify for protection under Federal Rule of Civil Procedure
 9 26(c), including information that is (a) confidential, sensitive, or potentially
10 invasive of an individual’s privacy interests; (b) not generally known; and, (c) not
11 normally revealed to the public or third parties or, if disclosed to third parties,
12 would require such third parties to maintain the information in confidence.
13
           These confidential documents consist of:
14
              1. Plaintiff’s medical records, including mental health care records,
15
                  evaluations, and notes;
16
              2. Probation reports containing personal and confidential information;
17
              3. Documents pertaining to child abuse investigations, including the
18
                  investigation of abuse allegations concerning Consuelo Verdugo and
19
                  Cristina Medina;
20
              4. Medical reports pertaining to alleged sexual abuse victims; and
21
              5. Personnel records of law enforcement members of the Kern County
22
                  Sheriff’s Office and Delano Police Departments.
23
           In light of the sensitive nature of the documents potentially to be disclosed,
24
     the parties hereby request that any such disclosure be governed by a stipulated
25
     protective order.
26
           IT IS HEREBY STIPULATED by, among and between the parties through
27 their respective undersigned counsel of record that:

28
                                            1
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 3 of 8


 1         1.     Designating Protected Materials:           Any party may designate
 2 information, regardless of how it is stored or maintained, that qualify for protection
 3 under FRCP 26(c) as “confidential” subject to this agreement. Each Party that
 4 designates information or items for protection under this agreement must take care
 5 to limit any such designation to specific material being produced in conjunction with
 6 this action.
 7         2.     A producing/designating Party may designate protected materials as
 8 confidential by affixing a mark labeling them “Confidential,” provided that such
 9 marking does not obscure or obliterate the content of any record. If any confidential
10 materials cannot be labeled with this marking, those materials shall be otherwise
11 marked “Confidential.”
12         3.     If any document or information designated as confidential pursuant to
13
     this Stipulated Protective Order is used or disclosed during the course of a
14
     deposition, that portion of the deposition record reflecting such material shall be
15
     stamped with the appropriate designation and access shall be limited pursuant to the
16
     terms of this Stipulated Protective Order. The court reporter for the deposition shall
17
     mark the deposition transcript cover page and all appropriate pages or exhibits and
18
     each copy thereof. Only individuals who are authorized by this Protective Order to
19
     see or receive such material may be present during the discussion or disclosure of
20
     such material.
21
           4.     Challenging Confidentiality Designations: A party may challenge a
22
     designation of confidentiality at any time that is consistent with the Court’s
23
     scheduling order. The burden of persuasion in any such challenge proceeding shall
24
     be on the designating/producing party. Before seeking court intervention, the
25
     challenging party shall meet and confer with the producing party. Until the matter
26
     is resolved by the parties or the Court, the information in question shall continue to
27 be treated according to its designation under the terms of this Stipulated Protective

28
                                          2
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 4 of 8


 1 Order.
 2         5.     Use of Protected Material: Protected Material shall be produced only
 3 to the Parties and to counsel of record for the Parties for the purpose of prosecuting,
 4 defending or attempting to settle this action. Receiving parties shall take reasonable
 5 steps to prevent disclosure of protected material to any third party.
 6         6.     Documents or materials designated under this Protective Order as
 7 “Confidential” may only be disclosed to the following persons:
 8                (a)   Parties;
 9                (b)   Counsel, including their respective associates, clerks, legal
10                      assistants, support personnel, investigators, adjusters, and
11                      insurance carriers, and other companies retained to provide
12                      litigation support services (e.g. photocopy services);
13
                  (c)   Court personnel, including stenographic reporters or
14
                        videographers engaged in proceedings as are necessarily
15
                        incidental to the preparation for the trial of the civil action;
16
                  (d)   Any designated or retainer expert, consultant or investigator
17
                        retained in connection with this action;
18
                  (e)   Any mediator, settlement officer, or the finder of fact at the
19
                        time of trial; and
20
                  (f)   Witnesses during their depositions in this action.
21
           7.     Prior to the disclosure of any “Confidential” information to any person
22
     identified in paragraph 5, each such recipient of “Confidential” information shall be
23
     provided with a copy of this Stipulated Protective Order, which he or she shall read.
24
     Upon reading this Stipulated Protective Order, such person shall acknowledge that
25
     he or she has read this Stipulated Protective Order and agrees to abide by its terms.
26
     Such person also must consent to be subject to the jurisdiction of the United States
27 District Court for the Eastern District of California, including without limitation any

28
                                           3
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 5 of 8


 1 proceeding for contempt. Provisions of this Stipulated Protective Order, insofar as
 2 they restrict disclosure and use of the material, shall be in effect until further order
 3 of this Court. The attorneys designated in subparts (a) and (b) of Paragraph 3 above
 4 shall be responsible for internally tracking the identities of those individuals to
 5 whom copies of documents marked “Confidential” are given. Producing parties may
 6 request the identities of said individual(s) upon the final termination of the litigation
 7 or if it is able to demonstrate a good faith basis that receiving parties, or agents
 8 thereof, have breached the terms of the Stipulated Protective Order.
 9         8.     Subject to the terms of this Agreement, nothing herein shall restrict a
10 recipient of Protected Material from: (a) making working copies, abstracts, digests
11 and analysis of such information for use in connection with settlement negotiations;
12 or (b) converting or translating Protected Material into a different format for storage
13
     or analysis, provided that access to Protected Material, in whatever form stored or
14
     reproduced, shall be limited to qualified recipients.
15
           9.     Filing Protected Material: Any party seeking to file any documents
16
     or materials designated as “Confidential” pursuant to this Stipulated Protective
17
     Order, must comply with Local Rule 141 of the Local Rules of Practice for the
18
     United States District Court, Eastern District of California (Local Rules).
19
           10.    Right to Assert Other Objections/Contest Claims of Privilege: The
20
     designation of documents or information as “Confidential” and the subsequent
21
     production thereof is without prejudice to the right of any party to oppose the
22
     admissibility of the designated document or information. This agreement has no
23
     impact on the rights of the Parties to later contest claims of privilege in connection
24
     with the documents produced. By entering this agreement, no Party waives any right
25
     it otherwise would have to object to disclosing or producing any information or item
26
     on any ground not addressed in this agreement. Similarly, no Party waives any right
27 to object on any ground to use in evidence of any of the material covered by this

28
                                          4
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 6 of 8


 1 agreement.
 2         11.    Unauthorized Disclosure: Should any information contained in the
 3 documents designated “Confidential” be disclosed, through inadvertence or
 4 otherwise, to any person not authorized to receive it under this Protective Order, the
 5 disclosing person(s) shall promptly (a) inform the producing party’s counsel of the
 6 recipient(s) and the circumstances of the unauthorized disclosure to the relevant
 7 producing person(s) and (b) use best efforts to bind the recipient(s) to the terms of
 8 this Protective Order.
 9         12.    Inadvertent Production: No information shall lose its “Confidential”
10 status because it was inadvertently or unintentionally disclosed to a person not
11 authorized to receive it under this Protective Order. In addition, any information
12 that is designated “Confidential” and produced by the parties does not lose its
13
     “Confidential” status due to any inadvertent or unintentional disclosure.
14
           13.    Duration: Even after final disposition of this litigation, the
15
     confidentiality obligations imposed by this Order shall remain in effect until a
16
     producing/designating Party agrees otherwise in writing or a court order otherwise
17
     directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
18
     and defenses in this Action, with or without prejudice; and (2) final judgment herein
19
     after the completion and exhaustion of all appeals, re-hearings, remands, trials, or
20
     reviews of this Action, including the time limits for filing any motions or
21
     applications for extension of time pursuant to applicable law. Upon termination of
22
     this litigation, the parties agree the Stipulated Protective Order shall continue in
23
     force as a private agreement between the parties. Pursuant to Local Rule 141.1(f),
24
     the court will not retain jurisdiction over enforcement of the terms of this Protective
25
     Order after the action is terminated.
26
           14.    During the pendency of this lawsuit, the Court shall (a) make such
27 amendments, modifications and additions to this Protective Order as it may deem

28
                                           5
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 7 of 8


 1 appropriate upon good cause shown and (b) adjudicate any dispute arising under it.
 2
 3
     DATED: April 9, 2021                MCLANE, BEDNARSKI & LITT
 4
                                         ZAVALA LAW GROUP
 5                                       LAW OFFICES OF DO KIM, APLC
 6
                                         / s / Barrett S. Litt
 7                                       Barrett S. Litt
                                         Lindsay B. Battles
 8
                                         Salomon Zavala
 9                                       Do Kim
10
                                         Attorneys for Plaintiff
                                         VICENTE BENAVIDES FIGUEROA
11
12
     DATED: April 9, 2021                OFFICE OF THE COUNTY COUNSEL
13                                       COUNTY OF KERN
14
                                         / s / Marshall Scott Fontes
15                                       Marshall Scott Fontes
16                                       Kyle L. Holmes
                                         Attorneys for Defendants KERN COUNTY
17                                       ROBERT CARBONE, RAY LOPEZ,
18                                       GREG BRESSON
19
20 DATED: April 9, 2021                  ORBACH, HUFF, SUAREZ &
                                         HENDERSON
21

22                                       / s / Kevin E. Gilbert
                                         Kevin E. Gilbert
23                                       Attorneys for Defendants CITY OF
24                                       DELANO, AL VALDEZ, ESTATE OF
                                         JEFFREY NACUA AND SARAH
25                                       GARCIA NACUA
26
     ///
27 / / /

28
                                        6
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
     Case 1:19-cv-00558-DAD-JLT Document 48
                                         47 Filed 04/09/21 Page 8 of 8


 1 DATED: April 9, 2021
 2
                                        / s / Lara Shapiro
 3                                      Lara Shapiro
 4                                      Attorneys for Defendant DR. JAMES
                                        DIBDIN
 5
 6
 7
     IT IS SO ORDERED.
 8
 9
          April 9, 2021
10 Dated:__________         By __________________________________________
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
                                        7
                     [PROPOSED] STIPULATED PROTECTIVE ORDER
